Filed 9/17/13 P. v. St. Martin CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA


THE PEOPLE,                                                         D063116

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. MH99339)

MICHAEL GEORGE ST. MARTIN,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County, David M.

Gill, Judge. Affirmed.

         Rudy Kraft, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, A. Natasha Cortina and Joy

Utomi, Deputy Attorneys General, for Plaintiff and Respondent.

         Michael George St. Martin was recommitted for an indeterminate term to the

custody of the State Department of Mental Health (DMH), now the State Department of

State Hospitals, under the Sexually Violent Predator Act (SVPA). (Welf. & Inst. Code,
§ 6600 et seq.) St. Martin appeals, contending that treating sexually violent predators

(SVP's) differently from mentally disordered offenders (MDO's) and persons found not

guilty by reason of insanity (NGI's) violates his constitutional right to equal protection,

that we failed to apply the correct standard of review and strict scrutiny requirements, and

that the amended SVPA violates due process, ex post facto, and double jeopardy

provisions. We have considered these arguments in light of our Supreme Court's opinion

in People v. McKee (2010) 47 Cal.4th 1172 (McKee I), and this court's final opinion on

remand in the same case, People v. McKee (2012) 207 Cal.App.4th 1325 (McKee II).

Based on these opinions, we affirm the order.

                   FACTUAL AND PROCEDURAL BACKGROUND

       In 2004 St. Martin was initially found to be an SVP within the meaning of the

SVPA and he was committed to the DMH for a two-year term.1 In 2006 the People filed

a petition seeking to commit St. Martin for an indeterminate term.2 In 2009 a jury found




1      By order of May 17, 2013, this court took judicial notice of the record in St.
Martin's previous appeal (People v. St. Martin (Jan. 7, 2011, D055287) [nonpub. opn.]).
       Between 1983 and 1993, St. Martin pleaded guilty to five separate sexual offenses
against boys under 14 years old. He committed the last two offenses while released from
custody pending final judgment of one of the earlier offenses. Upon his release from
prison, he agreed to be committed to the DMH under the SVPA for two years.

2       In November 2006 California voters passed Proposition 83, entitled "The Sexual
Predator Punishment and Control Act: Jessica's Law" amending the SVPA effective
November 8, 2006. (McKee I, supra, 47 Cal.4th at p. 1183.) Proposition 83 changed an
SVP commitment from a two-year term to an indefinite commitment and shifted the
burden of proof for release to the SVP (id. at pp. 1183-1184), unless the DMH authorizes
a petition for release (id. at p. 1187). In contrast, an MDO is committed for a one-year
period and thereafter has the right to be released unless the People prove beyond a
                                              2
St. Martin to be an SVP and he was involuntarily committed for an indeterminate term

under the SVPA.

       St. Martin appealed the 2009 commitment order on several grounds. We rejected

St. Martin's contentions, except for his challenge to the indeterminate commitment on

equal protection grounds. Based on McKee I, which held that the 2006 amendments to

the SVPA may violate equal protection (McKee I, supra, 47 Cal.4th at p. 1184), we

reversed in part and remanded to the trial court with directions to suspend further

proceedings pending finality of the proceedings on remand in McKee I.3 In July 2012 we

issued our opinion in McKee II, upholding the constitutionality of the amended SVPA on

equal protection grounds. The Supreme Court denied review (McKee II, supra, 207

Cal.App.4th 1325, review den. Oct. 10, 2012, S204503), rendering the opinion final, and

the trial court subsequently re-imposed the order for St. Martin to be committed to an

indeterminate term.

                                      DISCUSSION

                                   I. Equal Protection

       St. Martin's constitutional argument focuses primarily on whether the amended



reasonable doubt that he or she should be recommitted for another year. (Pen. Code,
§ 2972.)

3      The Supreme Court remanded in McKee I for an evidentiary hearing on whether
disparate treatment for SVP's is justified. The court transferred "grant and hold" cases
under McKee I to the Courts of Appeal with directions to vacate their prior opinions and
reconsider in light of McKee I. The order expressed a desire to avoid unnecessary
multiplicity of proceedings and directed this court to suspend further proceedings
pending finality of the proceedings in McKee I.
                                             3
SVPA violates equal protection. St. Martin challenges our decision in McKee II, arguing

we misunderstood and misapplied both the standard of review and the strict scrutiny test.

       In McKee I, the Supreme Court held the SVPA is subject to equal protection

analysis because it "treats SVP's significantly less favorably than those similarly situated

individuals civilly committed under other statutes" including MDO's and NGI's.

(McKee I, supra, 47 Cal.4th at pp. 1196, 1203, 1207.) Since individuals within each of

these categories "have the same interest at stake—the loss of liberty through involuntary

civil commitment—it must be the case that when society varies the standard and burden

of proof for SVP's . . . , it does so because of the belief that the risks involved with

erroneously freeing SVP's from their commitment are significantly greater than the risks

involved with freeing" other civil committees. (Id. at p. 1204.)

       The Supreme Court remanded the case for a hearing on whether the People could

justify disparate treatment for SVP's. The court instructed: "It must be shown that,

notwithstanding the similarities between SVP's and [other civil committees], the former

as a class bear a substantially greater risk to society, and that therefore imposing on them

a greater burden before they can be released from commitment is needed to protect

society. This can be shown in a variety of ways. For example, it may be demonstrated

that the inherent nature of the SVP's mental disorder makes recidivism as a class

significantly more likely. Or it may be that SVP's pose a greater risk to a particularly

vulnerable class of victims, such as children. . . . Or the People may produce some other

justification." (McKee I, supra, 47 Cal.4th at p. 1208, fn. omitted.)



                                               4
       After remand, the superior court conducted a 21-day evidentiary hearing on the

justification of disparate treatment for SVP's and concluded the People had met their

burden. On appeal, we reviewed the matter de novo, which was the correct standard of

review. (McKee II, supra, 207 Cal.App.4th at p. 1338.) St. Martin contends we applied

the substantial evidence test instead of de novo review. He is mistaken. In McKee I, he

singles out the reference to " ' "reasonable inferences based on substantial evidence" ' "

without reading the context of the passage: "When a constitutional right, such as the

right to liberty from involuntary confinement, is at stake, the usual judicial deference to

legislative findings gives way to an exercise of independent judgment of the facts to

ascertain whether the legislative body ' "has drawn reasonable inferences based on

substantial evidence." ' " (McKee I, supra, 47 Cal.4th at p. 1206, italics added.) In

McKee II, we concluded "[t]he People have shown 'that the inherent nature of the SVP's

mental disorder makes recidivism as a class significantly more likely[;] . . . that SVP's

pose a greater risk [and unique dangers] to a particularly vulnerable class of victims, such

as children'; and that SVP's have diagnostic and treatment differences from MDO's and

NGI's, thereby supporting a reasonable perception by the electorate . . . that the disparate

treatment of SVP's under the amended [SVPA] is necessary to further the state's

compelling interests in public safety and humanely treating the mentally disordered."

(McKee II, supra, 207 Cal.App.4th at p. 1347.) The Supreme Court denied a petition for

review, making McKee II final. (McKee II, review den. Oct. 10, 2012, S204503.)

       This court has, of course, followed McKee II, and other Courts of Appeal have as

well. (See, e.g., People v. McDonald (2013) 214 Cal.App.4th 1367, 1376-1382; People

                                              5
v. Landau (2013) 214 Cal.App.4th 1, 47-48; People v. McCloud (2013) 213 Cal.App.4th

1076, 1085-1086; People v. McKnight (2012) 212 Cal.App.4th 860, 863-864.) While it is

clear St. Martin believes the evidence relied on in McKee II is insufficient to justify

disparate treatment of SVP's, we have carefully evaluated it and conclude otherwise.

       St. Martin argues the strict scrutiny test requires that only the least restrictive

means available to meet the state's compelling purpose will pass constitutional muster.

He ignores, however, that the Supreme Court in McKee I did not require such a finding to

justify disparate treatment of SVP's, and this court in McKee II expressly rejected that

argument, concluding the least restrictive means available requirement applies only to

disparate treatment of a suspect class. (McKee II, supra, 207 Cal.App.4th at p. 1349.)

Our colleagues in Division Three also rejected the claim that strict scrutiny requires the

least restrictive means: " '[I]n strict scrutiny cases, the government must show both a

compelling state interest justifying the disparate treatment and that the disparate

treatment is necessary to further that compelling state interest. [Citations.] We are

unpersuaded . . . that Proposition 83 . . . was required to adopt the least restrictive means

available.' " (People v. McDonald, supra, 214 Cal.App.4th at p. 1380, quoting McKee II,

supra, 207 Cal.App.4th at p. 1349.) St. Martin's arguments fail to establish that the

current version of the SVPA violates equal protection of the law.4



4       St. Martin also contends he should have an opportunity to litigate his case. He
fails, however, to explain how the facts in his case are so different from those presented
in McKee II as to warrant an individualized adjudication of his equal protection claim.
"The Supreme Court's emphasis on classwide proof, together with its suspension of
activity in grant-and-hold cases to avoid an unnecessary multiplicity of proceedings,
                                               6
                 II. Due Process, Ex Post Facto, and Double Jeopardy

      Solely for purposes of potential federal court review, St. Martin contends the

SVPA violates the federal constitution's due process, ex post facto, and double jeopardy

clauses. As he acknowledges, the California Supreme Court has decided against his

position on these points. (McKee I, supra, 47 Cal.4th at pp. 1184, 1188-1195.) McKee I

is binding on us. (Auto Equity Sales v. Superior Court (1962) 57 Cal.2d 450, 455.)

                                     DISPOSITION

      The order is affirmed.


                                                                     MCCONNELL, P. J.

WE CONCUR:


HALLER, J.


O'ROURKE, J.




demonstrates to us the Supreme Court intended the equal protection challenge to the
[SVPA] be resolved on a classwide basis in a single case." (People v. McDonald, supra,
214 Cal.App.4th at p. 1378.) The People's evidence in McKee II addressed the
justifications for treating SVP's differently from MDO's and NGI's; the evidence
presented was not specific to the particular facts of McKee's crimes.
                                            7